Order entered April 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00093-CV

               CORNERSTONE STAFFING SOLUTIONS, INC., Appellant

                                               V.

                     VALTECH SOLUTIONS, INC., ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-10346

                                           ORDER
       Before the Court is the April 17, 2019 request of Lanetta Williams, Official Court

Reporter for the 116th Judicial District Court, for a forty-five day extension of time to file the

reporter’s record. We GRANT the request and extend the time to June 3, 2019. We caution

Ms. Williams that further extension requests will be disfavored.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE